Title: Thomas Jefferson to Mason L. Weems, 2 August 1815
From: Jefferson, Thomas
To: Weems, Mason Locke


          
            Sir Monticello Aug. 2. 15.
            I duly recieved your favor by the hands of your son, and with it the life of General Marion, for which be pleased to accept my thanks. I am sorry it is not in my power to assist you with materials for the life of Doctr Franklin. I never knew him personally until his arrival from England during the second third session of Congress in 1775. and soon after the declaration of Independance he left us for Paris. it was 8. years after this that I met him again in Paris, but he soon after returned to America, and I remained there in his place about half a dozen years. when I returned I past an hour or two with him, while he was confined to his bed by the illness of which he died soon after. so that altho we were engaged in the same line for 14 or 15 years, yet it was so as to have but little personal intercourse. of the incidents of his life therefore I know but little, and that little from hearsay only, as every other person knows it. I recollect nothing within my own knowledge but what the public records & gazettes will furnish with much more exactitude than could be stated from a decaying memory. with my regrets at this inability to be useful to you, accept the assurances of my esteem & respect.
            Th: Jefferson
          
          
            P.S. should you pass thro’ our neighborhood, I shall be very happy to see you at Monticello. I am generally out on horseback in the forenoon, but in again before the hour of our dinner which is half after three.
          
        